             Case 2:13-cr-00071-JLR Document 196 Filed 08/13/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                    CASE NO. CR13-0071JLR

11                               Plaintiff,              ORDER DENYING MOTION
                   v.                                    FOR RECONSIDERATION
12
            JOSEPH L. GARCIA,
13
                                 Defendant.
14

15          On July 8, 2020, the court denied Defendant Joseph L. Garcia’s motion to reduce

16   his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(1), commonly referred to as a motion

17   for compassionate release. (See 7/8/20 Order (Dkt. # 194); see also Mot. (Dkt. # 169);

18   Supp. Mot (Dkt. # 178).) The court based its ruling on two independent grounds. (See

19   7/8/20 Order at 7-14.) First, the court concluded that Mr. Garcia failed to exhaust his

20   administrative remedies prior to filing his motion. (See id. at 7-11.) Second, the court

21   concluded that Mr. Garcia’s sentence could not be reduced under 18 U.S.C.

22   § 3582(c)(1)(A)(1) because he failed to demonstrate that he “is not a danger to the safety


     ORDER - 1
              Case 2:13-cr-00071-JLR Document 196 Filed 08/13/20 Page 2 of 3



 1   of any other person or to the community” under subsection (2) of the United States

 2   Sentencing Guidelines § 1B1.13. (See 7/8/20 Order at 11-14); see also United States v.

 3   Gotti, 433 F. Supp. 3d 613, 619-20 (S.D.N.Y. 2020) (concluding that even if a federal

 4   prisoner had met his burden of showing eligibility for compassionate release due to his

 5   compromised medical condition, the court is not required to release him if he continues to

 6   be a danger to the community).

 7          On July 24, 2020, Mr. Garcia moved for reconsideration of the court’s order

 8   denying his motion for compassionate release. (MFR (Dkt. # 195).) Mr. Garcia argues

 9   that he would no longer be a danger to the safety of the community if the court released

10   him because he plans to participate regularly in Narcotics Anonymous and Alcoholics

11   Anonymous meetings “and maybe even enroll in an inpatient/outpatient drug program.”

12   (Id. at 1-2.) He also argues that he has taken several courses while in prison aimed at

13   reducing violence and recidivism. (Id. at 2.) If released, he assures the court that he

14   “plans to stay out of trouble” and has no plans to become involved with illegal drugs.

15   (Id. at 4.) Finally, with respect to the court’s conclusion that he failed to exhaust his

16   administrative remedies, Mr. Garcia asserts that he submitted additional information to

17   the Bureau of Prisons (“BOP”) related to his petition for compassionate release, but he

18   has not yet received an answer from the Warden. (Id. at 5.) However, Mr. Garcia fails to

19   identify the date he submitted additional information to the BOP, and he submits no

20   documentary evidence to substantiate any further efforts to exhaust his administrative

21   remedies. (See generally id.)

22   //


     ORDER - 2
             Case 2:13-cr-00071-JLR Document 196 Filed 08/13/20 Page 3 of 3



 1          Motions for reconsideration are disfavored. Local Criminal Rules W.D. Wash.

 2   LCrR 12(b)(10)(A). “The court will ordinarily deny such motions in the absence of a

 3   showing of manifest error in the prior ruling or a showing of new facts or legal authority

 4   which could not have been brought to its attention earlier with reasonable diligence.” Id.

 5   In his motion for reconsideration, Mr. Garcia has not made a showing of manifest error in

 6   the court’s prior ruling or a showing of new facts or legal authority that undermines any

 7   portion of the challenged order. Accordingly, the court DENIES Mr. Garcia’s motion for

 8   reconsideration (Dkt. # 195).

 9          Dated this 13th day of August, 2020.

10

11                                                    A
                                                      JAMES L. ROBART
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 3
